                                                                         JS-6



 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
     RON ROMERO,                      Case No: 5:17-cv-02023 DSF (SHKx)
11                                    Assigned to the Honorable Dale S. Fischer
                      Plaintiff,      and Magistrate Judge Shashi H.
12                                    Kewalramani
             v.
13                                    [Removed from San Bernardino Superior
                                      Court Case No. CIVDS1715131 before the
14   RUSH TRUCK CENTERS OF            Honorable Thomas S. Garza]
     CALIFORNIA, INC.,
15                                    ORDER REGARDING STIPULATION
                      Defendant.      FOR DISMISSAL WITH PREJUDICE
16
                                      State Complaint Filed: August 8, 2017
17                                    Removed: October 2, 2017
18

19
20

21

22

23

24

25

26

27

28
                                      1
     ORDER                                               5:17-CV-02023 DSF (SHKX)
 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 8   RON ROMERO,                                   Case No: 5:17-cv-02023DSF(SHKx)
                                                   Assigned to the Honorable Dale S. Fischer
 9                         Plaintiff,              and Magistrate Judge Shashi H.
                                                   Kewalramani
10            v.
                                                   [Removed from San Bernardino Superior
11                                                 Court Case No. CIVDS1715131 before the
     RUSH TRUCK CENTERS OF                         Honorable Thomas S. Garza]
12   CALIFORNIA, INC.,
                                                   ORDER REGARDING STIPULATION
13                         Defendant.              FOR DISMISSAL WITH PREJUDICE
14                                                 State Complaint Filed: August 8, 2017
                                                   Removed: October 2, 2017
15

16

17                                            ORDER
18            The foregoing stipulation of the parties is accepted and approved, and this action
19   is hereby dismissed with prejudice, with each party to bear its own attorneys’ fees and
20   costs.
21            IT IS SO ORDERED.
22   DATED: February 18, 2020
23                                              Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                  2
     ORDER                                                             5:17-CV-02023 DSF (SHKX)
